 
AMENDMENT         
TO THE AGREEMENT BETWEEN THE
HEALTH & HUMAN SERVICES COMMISSION
AND
 
 
FOR HEALTH SERVICES
TO THE
MEDICAID STAR PROGRAM
 



--------------------------------------------------------------------------------

AMENDMENT         
TO THE AGREEMENT BETWEEN THE
HEALTH & HUMAN SERVICES COMMISSION
AND
 
 
FOR HEALTH SERVICES
TO THE
MEDICAID STAR PROGRAM
 

            
Page

--------------------------------------------------------------------------------

ARTICLE 1.
 
PURPOSE
  
1
Section
 
1.01
 
AUTHORIZATION
  
1
Section
 
1.02
 
GENERAL EFFECTIVE DATE OF CHANGES
  
1
ARTICLE 2.
 
AMENDMENT TO THE OBLIGATIONS OF THE PARTIES
  
1
Section
 
2.01
 
GENERAL
  
1
Section
 
2.02
 
MODIFICATION OF SECTION 1.4, RENEWAL REVIEWS
  
1
Section
 
2.03
 
MODIFICATION OF ARTICLE 2, DEFINITIONS
  
1
Section
 
2.04
 
MODIFICATION OF SECTION 3.4, PLAN MATERIALS AND DISTRIBUTION OF PLAN MATERIALS
  
2
Section
 
2.05
 
MODIFICATION OF SECTION 3.5, RECORDS REQUIREMENT AND RECORDS RETENTION
  
3
Section
 
2.06
 
MODIFICATION OF SECTION 3.7, HMO TELEPHONE ACCESS REQUIREMENTS
  
3
Section
 
2.07
 
MODIFICATION OF SECTION 4.3, PERFORMANCE BOND
  
4
Section
 
2.08
 
MODIFICATION OF SECTION 4.6, AUDIT
  
4
Section
 
2.09
 
MODIFICATION OF SECTION 4.10, CLAIMS PROCESSING REQUIREMENTS
  
4
Section
 
2.10
 
MODIFICATION OF SECTION 5.4, SAFEGUARDING INFORMATION
  
5
Section
 
2.11
 
MODIFICATION OF SECTION 4.9, THIRD PARTY RECOVERY
  
5
Section
 
2.12
 
MODIFICATION OF SECTION 5.6, HISTORICALLY UNDERUTILIZED BUSINESSES (HUBS)
  
5
Section
 
2.13
 
MODIFICATION OF SECTION 5.10, NOTICE AND APPEAL
  
6
Section
 
2.14
 
MODIFICATION OF SECTION 6.3, SPAN OF ELIGIBILITY
  
6
Section
 
2.15
 
MODIFICATION OF SECTION 6.4, CONTINUITY OF CARE AND OUT-OF-NETWORK PROVIDERS
  
7
Section
 
2.16
 
MODIFICATION OF SECTION 6.5, EMERGENCY SERVICES
  
7
Section
 
2.17
 
MODIFICATION OF SECTION 6.6, BEHAVIORAL HEALTH CARE SERVICES—SPECIFIC
REQUIREMENTS
  
8
Section
 
2.18
 
MODIFICATION TO SECTION 6.16, BLIND AND DISABLED MEMBERS
  
9
Section
 
2.19
 
MODIFICATION OF SECTION 7.2 PROVIDER CONTRACTS
  
9
Section
 
2.20
 
MODIFICATION OF SECTION 8.4, MEMBER ID CARDS
  
9
Section
 
2.21
 
MODIFICATION OF SECTION 10.1, MODEL MIS REQUIREMENTS
  
9
Section
 
2.22
 
MODIFICATION OF SECTION 10.4, PROVIDER SUBSYSTEM
  
9
Section
 
2.23
 
MODIFICATION OF SECTION 10.9, DATA INTERFACE SUBSYSTEM
  
9
Section
 
2.24
 
MODIFICATION OF SECTION 10.11, YEAR 2000 (Y2K) COMPLIANCE
  
10
Section
 
2.25
 
ADDITION OF SECTION 10.12, HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT
(HIPAA) COMPLIANCE.
  
10
Section
 
2.26
 
MODIFICATION OF SECTION 12.1., FINANCIAL REPORTS
  
10
Section
 
2.27
 
MODIFICATION OF SECTION12.4, SUMMARY REPORT OF PROVIDER COMPLAINTS
  
12
Section
 
2.28
 
MODIFICATION OF SECTION 12.6, MEMBER COMPLAINTS
  
12
Section
 
2.29
 
MODIFICATION OF SECTION 12.13, EXPEDITED PRENATAL OUTREACH REPORT
  
12
Section
 
2.30
 
ADDITION OF SECTION 12.14, MEMBER HOTLINE PERFORMANCE REPORT
  
12
Section
 
2.31
 
ADDITION OF SECTION 12.15, SUBMISSION OF STAR DELIVERABLES/REPORTS
  
12
Section
 
2.32
 
MODIFICATIONS TO SECTION 13.1, CAPITATION AMOUNTS
  
13
Section
 
2.33
 
MODIFICATION OF SECTION 13.2, EXPERIENCE REBATE TO THE STATE
  
14
Section
 
2.34
 
SECTION 13.3, PERFORMANCE OBJECTIVES
  
15
Section
 
2.35
 
MODIFICATION OF SECTION 13.5, NEWBORN AND PREGNANT WOMEN PAYMENT PROVISIONS
  
15
Section
 
2.36
 
MODIFICATION OF SECTION 14.3, NEWBORN ENROLLMENT
  
16
Section
 
2.37
 
MODIFICATION OF SECTION 15.12, NOTICES
  
16
Section
 
2.38
 
MODIFICATION OF SECTION 18.1.6, TERMINATION BY HMO
  
16
Section
 
2.39
 
MODIFICATION OF SECTION 18.10, REVIEW OF REMEDY OR REMEDIES TO BE IMPOSED
  
17
Section
 
2.40
 
MODIFICATION OF SECTION 19.1, CONTRACT TERM
  
17



i



--------------------------------------------------------------------------------

            
Page

--------------------------------------------------------------------------------

Section
 
2.41
 
MODIFICATIONS TO CONTRACT APPENDICES
  
17
ARTICLE 3.
 
REPRESENTATIONS AND AGREEMENT OF THE PARTIES
  
17



ii



--------------------------------------------------------------------------------

HHSC Contract No. 529-02-            
 
STATE OF TEXAS
COUNTY OF TRAVIS
 
AMENDMENT         
TO THE AGREEMENT BETWEEN THE
HEALTH & HUMAN SERVICES COMMISSION
AND
 
 
FOR HEALTH SERVICES
TO THE
MEDICAID STAR PROGRAM
 
THIS CONTRACT AMENDMENT (the “Amendment”) is entered into between the HEALTH &
HUMAN SERVICES COMMISSION (“HHSC”), an administrative agency within the
executive department of the State of Texas, and AMERIGROUP Texas, Inc. (“HMO”),
a health maintenance organization organized under the laws of the State of
Texas, possessing a certificate of authority issued by the Texas Department of
Insurance to operate as a health maintenance organization, and having its
principal office at 2730 N. Stemmons Freeway, Suite 608, Dallas, Texas 75207.
HHSC and HMO may be referred to in this Amendment individually as a “Party” and
collectively as the “Parties.”
 
The Parties hereby agree to amend their Agreement as set forth in Article 2 of
this Amendment.
 
ARTICLE 1.  PURPOSE.
SECTION 1.01  Authorization.
 
This Amendment is executed by the Parties in accordance with Section 15.2 of the
Agreement.
 
SECTION 1.02  General effective date of changes.
 
This Amendment is effective September 1, 2002, and terminates on August 31,
2003, unless extended or terminated sooner in accordance with the Agreement.
 
ARTICLE 2.  AMENDMENT TO THE OBLIGATIONS OF THE PARTIES
 
SECTION 2.01  General
 
The Health Care Financing Administration (HCFA) has had a name change to the
Centers for Medicare and Medicaid Services (CMS). All references to HCFA in the
Agreement should be replaced with CMS.
 
SECTION 2.02  Modification of Section 1.4, Renewal Reviews
 
Section 1.4 is replaced with the following language:
 
“Renewal Review. At its sole discretion, HHSC may choose to conduct a renewal
review of HMO’s performance and compliance with this contract as a condition for
retention and renewal.”
 
SECTION 2.03  Modification of Article 2, Definitions
 
(a)  The following terms amend and modify the definitions set forth in Article
2:



Page 1 of 17



--------------------------------------------------------------------------------

 
“CMS means the Centers for Medicare and Medicaid Services, formerly known as the
Health Care Financing Administration (HCFA), which is the federal agency
responsible for administering Medicare and overseeing state administration of
Medicaid.
 
Emergency Medical Condition means a medical condition manifesting itself by
acute symptoms of recent onset and sufficient severity (including severe pain),
such that a prudent layperson, who possesses an average knowledge of health and
medicine, could reasonably expect the absence of immediate medical care could
result in:
 
(a)  placing the patient’s health in serious jeopardy;
 
(b)  serious impairment to bodily functions;
 
(c)  serious dysfunction of any bodily organ or part;
 
(d)  serious disfigurement; or
 
(e)  in the case of a pregnant woman, serious jeopardy to the health of the
fetus.
 
Fair Hearing means the process adopted and implemented by the Texas Health and
Human Services Commission, 25 TAC Chapter 1, in compliance with federal
regulations and state rules relating to Medicaid Fair Hearings.
 
HEDS means the HMO/EPO/Dental Services Division of the Texas Health and Human
Services Commission.
 
HHSC means the Texas Health and Human Services Commission or its designees.
 
Third Party Liability (TPL) means the legal responsibility of another individual
or entity to pay for all or part of the services provided to Members under this
contract (see 1 TAC, Subchapter 354.2301 et seq., relating to Third Party
Resources).
 
TP 40 means Type Program 40, which is a TDHS Medicaid program eligibility type
assigned to pregnant women under 185% of the federal poverty level (FPL).
 
TP 45 means Type Program 45, which is a TDHS Medicaid program eligibility code
assigned to newborns (under 12 months) who are born to mothers who are Medicaid
eligible at the time of the child’s birth.
 
TexMedNet means Texas Medical Network, which is the State’s information system
that processes claims and encounters. TexMedNet’s functions include, but are not
limited to: eligibility verification, claims and encounters submissions, e-mail
communications, and electronic funds transfers.”
 
(b)  The term “HHSCS” is deleted and replaced with “TDHS” as defined in Article
2 of the Contract.
 
(c)  The term “THHSC” is deleted and replaced with “HHSC” as defined above.
 
SECTION 2.04  Modification of Section 3.4, Plan Materials and Distribution of
Plan Materials
 
Section 3.4.3 is replaced with the following language:



Page 2 of 17



--------------------------------------------------------------------------------

 
“3.4.3  All plan materials regarding the STAR Program, including Member
education materials, must be submitted to HHSC for approval prior to
distribution. HHSC has fifteen (15) working days to review the materials and
recommend any suggestions or required changes. If HHSC has not responded to HMO
by the fifteenth (15th) day, HMO may print and distribute these materials. HHSC
reserves the right to request HMO to modify plan materials that are deemed
approved and have been printed or distributed. These modifications can be made
at the next printing unless substantial non-compliance exists. An exception to
the fifteen (15) working day timeframe may be requested in writing by HMO for
written provider materials that require a quick turn-around time (e.g.,
letters). These materials will generally be reviewed by HHSC within five (5)
working days. HHSC reserves the right to require revisions to materials if
inaccuracies are discovered or if changes are required by changes in policy or
law. These changes can be made at the next printing unless substantial
non-compliance exists, as determined by HHSC.
 
SECTION 2.05  Modification of Section 3.5, Records Requirement and Records
Retention
 
Section 3.5.1 is replaced with the following language:
 
“3.5.1  HMO must keep all records required to be created and retained under this
Agreement in accordance with the standards set forth herein. Records related to
Members served in the HMO’s service area(s) must be made available in HMO’s
local office when requested by HHSC.
 
Original records, except paper claims, must be kept in the form they were
created in the regular course of business for a minimum of three (3) years
following the expiration of the contract period, including any extensions. Paper
claims may be digitally copied from the time of initial receipt, if the HMO: 1)
receives HHSC prior written approval; 2) certifies that an unaltered copy of the
original claim received can be produced upon request; 3) the retention system is
reliable and supported by a retrieval system that allows reasonable accurate
records. HHSC may require the HMO to retain the records for an additional period
if an audit, litigation or administrative action involving the records exists.”
 
SECTION 2.06  Modification of Section 3.7, HMO Telephone Access Requirements
 
Section 3.7.1 is replaced with the following language:
 
3.7.1  For all HMO telephone access (including Behavioral Health telephone
services), HMO must ensure adequately-staffed telephone lines. Telephone
personnel must receive customer service telephone training. HMO must ensure that
telephone staffing is adequate to fulfill the standards of promptness and
quality listed below:
 
1.  80% of all telephone calls must be answered within an average of 30 seconds;
 
2.  The lost (abandonment) rate must not exceed 10%;
 
3.  HMO cannot impose maximum call duration limits but must allow calls to be of
sufficient length to ensure adequate information is provided to the Member or
Provider.



Page 3 of 17



--------------------------------------------------------------------------------

 
4.  Telephone services must meet cultural competency requirements (see Article
8.8) and provide “linguistic access” to all members as defined in Article II.
This would include the provision of interpretive services required for effective
communication for Members and providers.
 
SECTION 2.07  Modification of Section 4.3, Performance Bond
 
Section 4.3 is replaced with the following language:
 
“4.3  HMO has furnished HHSC with a performance bond in the form prescribed by
HHSC and approved by TDI, naming HHSC as Obligee, securing HMO’s faithful
performance of the terms and conditions of this Agreement. The performance bond
must be issued in the amount of $100,000 for the Contract Period, plus an
additional 12 months after the expiration of the Contract Period. If the
Contract Period is renewed or extended pursuant to Article 15, the HMO must
replace the performance bond with a separate bond covering performance during
the renewal or extension period, plus an additional 12 months. The bond must be
issued by a surety licensed by TDI, and specify cash payment as the sole remedy.
HMO must deliver the bond to HHSC at the same time the signed HMO contract,
renewal or extension is delivered to HHSC.”
 
SECTION 2.08  Modification of Section 4.6, Audit
 
Section 4.6.2 is replaced with the following language:
 
“4.6.2  HHSC or its designee will conduct an audit of HMO at least once every
two years. HMO is responsible for paying the costs of an audit conducted under
this Article. The costs of the audit paid by HMO are allowable costs under this
Agreement.”
 
SECTION 2.09  Modification of Section 4.9, Third Party Recovery
 
Section 4.9.2 is replaced with the following language:
 
“4.9.2  Identification.  HMO must develop and implement systems and procedures
to identify potential third parties who may be liable for payment of all or part
of the costs for providing medical services to Members under this contract.
Potential third parties must include any of the sources identified in 42 C.F.R.
433.138, relating to identifying third parties, except workers’ compensation,
uninsured and underinsured motorist insurance, first and third party liability
insurance and tortfeasors. HMO must coordinate with HHSC to obtain information
from other state and federal agencies and HMO must cooperate with HHSC in
obtaining information from commercial third party resources. HMO must require
all providers to comply with the provisions of 1 TAC §354.2301, et seq.,
relating to Third Party Recovery in the Medicaid program.”
 
SECTION 2.10  Modification of Section 4.10, Claims Processing Requirements
 
Section 4.10.8 is replaced with the following language:



Page 4 of 17



--------------------------------------------------------------------------------

 
“4.10.8  HMO must comply with the standards adopted by the U.S. Department of
Health and Human Services under the Health Insurance Portability and
Accountability Act of 1996 (HIPAA), Public Law 104-191, regarding submitting and
receiving claims information through electronic data interchange (EDI) that
allows for automated processing and adjudication of claims within two or three
years, as applicable, from the date the rules promulgated under HIPAA are
adopted (see 45 CFR parts 160 through 164).
 
SECTION 2.11  Modification of Section 5.4, Safeguarding Information
 
Section 5.4.1 is replaced with the following language:
 
“5.4.1  The use and disclosure of all Member information, records, and data
(Member Information) collected or provided to HMO by HHSC or another state
agency is protected by state and federal law and regulations, including, but not
limited to, the Health Insurance Portability and Accountability Act of 1996
(HIPAA), Public law 104-191, and 45 CFR parts 160 through 164. HMO agrees to
ensure that any of its agents, including subcontractors, to whom HMO discloses
Member Information agrees to the same restrictions and conditions that apply to
HMO with respect to Member Information.
 
SECTION 2.12  Modification of Section 5.6, Historically Underutilized Businesses
(HUBS)
 
Sections 5.6.1 through 5.6.3 are replaced with the following language:
 
“5.6.1  In accordance with Texas Government Code Chapter 2161 and 1 TAC §111.11
et seq. and §392.100 state agencies are required to make a good faith effort to
assist Historically Underutilized Businesses (HUBs) in receiving contract awards
issued by the State. The goal of this program is to promote full and equal
business opportunity for all businesses in contracting with the state. It is
HHSC’s intent that all contractors make a good faith effort to subcontract with
HUBs during the performance of their contracts.
 
Important Note:  The Health and Human Services Commission has concluded that HUB
subcontracting opportunities may exist in connection with this contract. See
Appendix B to the Agreement for the following instructions and form:
“Grant/Contract Applicants Client Services HUB Subcontracting Plan Instructions”
(C-IGA), and Determination of Good Faith Effort for Grant Contracts (C-DGFE). If
an approved HUB subcontracting plan is not already on file with HHSC, the HMO
shall submit a completed C-DGFE Form along with the signed contract or renewal.
 
If HMO responds, ‘yes’ to question two on Form C-DGFE, HMO shall document good
faith efforts to develop a HUB Subcontracting Plan by completing and documenting
the steps on form C-DGFE. Additionally, quarterly reports on HUB subcontracting
are required according to the schedule on Form C-QSR. Quarterly Report forms are
included in Appendix B of this amendment.
 
If HMO decides after the award to subcontract any part of the contract, the HMO
shall notify the contract manager prior to entering into any subcontract. The
HMO shall comply with the good faith effort requirements relating to developing
and submitting a subcontracting plan.



Page 5 of 17



--------------------------------------------------------------------------------

 
5.6.2  HMO is required to submit HUB quarterly reports to HHSC as required in
Article 12.11.
 
5.6.3  HHSC will assist HMO in meeting the contracting and reporting
requirements of this Article.”
 
SECTION 2.13  Modification of Section 5.10, Notice and Appeal
 
Section 5.10 is replaced with the following:
 
“5.10  HMO must comply with the notice requirements contained in 1 TAC
§354.2211, and the maintaining benefits and services contained in 1 TAC
§354.2213, whenever HMO intends to take an action affecting the Member benefits
and services under this contract. Also see the Member appeal requirements
contained in Article 8.6 of this Agreement.”
 
SECTION 2.14  Modification of Section 6.3, Span of Eligibility
 
Section 6.3 and its subparts are replaced with the following language
 
“6.3  The following outlines HMO’s responsibilities for payment of hospital and
freestanding psychiatric facility (facility) admissions:
 
6.3.1  The payor responsible for the hospital/facility charges at the start of
an inpatient stay remains responsible for hospital/facility charges until the
time of discharge, or until such time that there is a loss of Medicaid
eligibility.
 
6.3.2  HMO is responsible for professional charges during every month for which
the payor receives a full capitation payment.
 
6.3.3  HMO is not responsible for any services after effective date of loss of
Medicaid eligibility
 
6.3.4  Plan Change. A Member cannot change from one STAR health plan to another
STAR health plan during an inpatient hospital stay.
 
6.3.5  Hospital/Facility Transfer. Discharge from one acute care
hospital/facility and readmission to another acute care hospital/facility within
24 hours for continued treatment is not a discharge under this contract.
 
6.3.6  HMO insolvency or receivership. HMO is responsible for payment of all
services provided to a person who was a Member on the date of insolvency or
receivership to the same extent they would otherwise be responsible under this
Article 6.3.
 
6.3.7  For purposes of this Section 6.3, a Member “loses Medicaid eligibility”
when:



Page 6 of 17



--------------------------------------------------------------------------------

 
6.3.7.1  Medicaid eligibility is terminated and never regained under one
Medicaid Type Program with no subsequent transfer of eligibility to another
Medicaid Type Program; or
 
6.3.7.2  Medicaid eligibility is terminated and there is a lapse of at least one
month in regular Medicaid coverage. The term “regular Medicaid coverage” refers
to either traditional fee-for-service Medicaid or Medicaid managed care
coverage; or
 
6.3.7.3  A client re-applies for Medicaid eligibility and is certified for prior
Medicaid coverage, as defined by TDHS, for any month(s) prior to the month of
application. The term “prior Medicaid coverage” refers to Applicants who are
eligible for Medicaid coverage during the three-month period before the month
they apply for TANF or Medical Programs. Prior Medicaid coverage may be
continuous or there may be interrupted periods of eligibility involving all or
some of the certified Members.
 
Administrative process limitations within the State’s application and
recertification process do not constitute a “loss of Medicaid”.
 
SECTION 2.15  Modification of Section 6.4, Continuity of Care and Out-of-Network
Providers
 
Section 6.4.3 is replaced with the following language:
 
“6.4.3  HMO must pay a Member’s existing out-of-network providers for covered
services until the Member’s records, clinical information and care can be
transferred to a network provider. Payment must be made within the time period
required for network providers. This Article does not extend the obligation of
HMO to reimburse the Member’s existing out-of-network providers for on-going
care for more than 90 days after Member enrolls in HMO or for more than nine
months in the case of a Member who at the time of enrollment in HMO has been
diagnosed with and receiving treatment for a terminal illness. The obligation of
HMO to reimburse the Member’s existing out-of-network provider for services
provided to a pregnant Member with 12 weeks or less remaining before the
expected delivery date extends through delivery of the child, immediate
postpartum care, and the follow-up checkup within the first six weeks of
delivery.
 
6.4.3.1  HMO will pay reasonable and customary rates for all out-of-network
provider claims with dates of service between September 1, 2002 and November 30,
2002. HMO must forward any complaints submitted by out-of-network providers
during this time to HHSC. HHSC will review all complaints and determine whether
payments were reasonable and customary. HHSC will direct the HMO to pay a
reasonable and customary amount, as determined by HHSC, if it concludes that the
payments were not reasonable and customary for the provider. Failure to comply
with this provision constitutes a default under Article XVI, Default and
Remedies.
 
6.4.3.2  For all out-of-network provider claims with dates of service on or
after December 1, 2002, HMO must pay providers a reasonable and customary amount
consistent with a methodology approved by HHSC. HMO must submit its methodology,
along with



Page 7 of 17



--------------------------------------------------------------------------------

any supporting documentation, to HHSC by September 30, 2002. HHSC will review
and respond to the information by November 15, 2002. HMO must forward any
complaints by out-of-network providers submitted after December 1, 2002 to HHSC,
which will review all complaints. If HHSC determines that payment is not
consistent with the HMO’s approved methodology, the HMO must pay the provider a
rate, using the approved reasonable and customary methodology, as determined by
HHSC. Failure to comply with this provision constitutes a default under Article
XVI, Default and Remedies.”
 
SECTION 2.16  Modification of Section 6.5, Emergency Services
 
Section 6.5.1 is replaced with the following language:
 
“6.5.1  HMO must pay for the professional, facility, and ancillary services that
are medically necessary to perform the medical screening examination and
stabilization of HMO Member presenting as an emergency medical condition or an
emergency behavioral health condition to the hospital emergency department, 24
hours a day, 7 days a week, rendered by either HMO’s in-network or
out-of-network providers.
 
6.5.1.1  For all out-of-network providers, HMO will pay a reasonable and
customary amount for emergency services.
 
HMO will pay a reasonable and customary amount for services for all
out-of-network emergency services provider claims with dates of service between
September 1, 2002 and November 30, 2002. HMO must forward any complaints
submitted by out-of-network emergency services providers during this time to
HHSC. HHSC will review all complaints and determine whether payments were
reasonable and customary. HHSC will direct the HMO to pay a reasonable and
customary amount, as determined by HHSC, if it concludes that the payments were
not reasonable and customary for the provider.
 
6.5.1.2  For all out-of-network emergency services provider claims with dates of
service on or after December 1, 2002, HMO must pay providers a reasonable and
customary amount consistent with a methodology approved by HHSC. HMO must submit
its methodology, along with any supporting documentation, to HHSC by September
30, 2002. HHSC will review and respond to the information by November 15, 2002.
HMO must forward any complaints by out-of-network emergency services providers
submitted after December 1, 2002 to HHSC, which will review all complaints. If
HHSC determines that payment is not consistent with the HMO’s approved
methodology, the HMO must pay the emergency services provider a rate, using the
approved reasonable and customary methodology, as determined by HHSC. Failure to
comply with this provision constitutes a default under Article XVI, Default and
Remedies.
 
SECTION 2.17  Modification of Section 6.6, Behavioral Health Care
Services—Specific Requirements
 
Section 6.6.5 is replaced with the following language:



Page 8 of 17



--------------------------------------------------------------------------------

 
“6.6.5  When assessing Members for behavioral health care services, HMO and
network behavioral health providers must use the DSM-IV multi-axial
classification. HHSC may require use of other assessment instrument/outcome
measures in addition to the DSM-IV. Providers must document DSM-IV and
assessment/outcome information in the Member’s medical record.”
 
SECTION 2.18  Modification to Section 6.16, Blind and Disabled Members
 
Section 6.16.1 is replaced with the following language:
 
“6.16.1  Blind and disabled Members’ SSI status is effective the date of State’s
eligibility system, SAVERR, identifies the Member as Type Program 13 (TP13). On
this effective date, the Member becomes a voluntary STAR enrollee.
 
The State is responsible for updating the State’s eligibility system within 45
days of official notice of the Members’ federal SSI eligibility by the Social
Security Administration (SSA).
 
SECTION 2.19  Modification of Section 8.4, Member ID Cards
 
Section 8.4.1 is replaced with the following language:
 
“8.4.1  A Medicaid Identification Form (Form 3087) is issued monthly by the
TDHS. The form includes the “STAR” Program logo and the name and toll free
number of the Member’s health plan. A Member may have a temporary Medicaid
Identification (Form 1027-A), which will include a STAR indicator.”
 
SECTION 2.20  Modification of Section 10.1, Model MIS Requirements
 
Section 10.1.3.6 is replaced with the following language:
 
“10.1.3.6  HMO is required to provide representation to attend and participate
in the HHSC Systems Workgroup as a part of the Systems Scan Call.”
 
SECTION 2.21  Modification of Section 10.4, Provider Subsystem
 
Subparts 7 and 8 of Section 10.4 are replaced with the following language:
 
“7.  Support national provider number format (UPIN, NPIN, CLIA, TPI, etc., as
required by HHSC).
 
8.  Provide Provider Network and Affiliation files 90 days prior to
implementation and updates monthly. Format will be provided by HHSC to
contracted entities.”
 
SECTION 2.22  Modification of Section 10.9, Data Interface Subsystem
 
Section 10.9.3 is replaced with the following language:



Page 9 of 17



--------------------------------------------------------------------------------

 
“10.9.3  Provider Network and Affiliation Files. The HMO will supply network
provider data to the Enrollment Broker and Claims Administrator. This data will
consist of a Provider Network File and a Provider Affiliation File. The HMO will
submit the Provider Network File to the Enrollment Broker and the Provider
Affiliation File to the Claims Administrator. Both files shall accomplish the
following objectives:
 
1.  Provide identifying information for all managed care providers (e.g. name,
address, etc.).
 
2.  Maintain history on provider enrollment/disenrollment.
 
3.  Identify PCP capacity.
 
4.  Identify any restrictions (e.g., age, sex, etc.).
 
5.  Identify number and types of specialty providers available to Members.
 
6.  Provide other information identified by HHSC.”
 
SECTION  2.23  Modification of Section 10.11, Year 2000 (Y2K) Compliance
 
Section 10.11 is deleted in its entirety.
 
SECTION 2.24  Addition of Section 10.12, Health Insurance Portability And
Accountability Act (HIPPA) Compliance.
 
Section 10.12 is added as follows:
 
“10.12  Health Insurance Portability and Accountability Act (HIPAA) Compliance.
HMO’s system must comply with applicable certificate of coverage and data
specification and reporting requirements promulgated pursuant to the Health
Insurance Portability and Accountability Act (HIPPA) of 1996, P.L. 104-191
(August 21, 1996), as amended or modified.
 
SECTION 2.25  Modification of Section 12.1., Financial Reports
 
Sections 12.1.4, 12.1.11, and 12.13 are replaced with the following language,
and Section 12.14 is added. Sections 12.1.2, 12.1.3, 12.1.7 and 12.1.10 are
deleted in their entirety.
 
12.1.2  [Deleted]
 
12.1.3  [Deleted]
 
12.1.4  Final MCFS Reports.  HMO must file two final MCFS Reports for each of
the following:



Page 10 of 17



--------------------------------------------------------------------------------

 

 
•
 
The initial two-year contract period (SFY 2000-2001),

 

 
•
 
The first one-year contract extension period (SFY 2002), and

 

 
•
 
This second one-year contract extension period (SFY 2003).

 
The first final report must reflect expenses incurred during each contract
period and paid through the 90th day after the end of the contract period. The
first final report must be filed on or before the 120th day after the end of
each contract period. The second final report must reflect expenses incurred
during each contract period and paid through the 334th day after the end of the
contract period. The second final report must be filed on or before the 365th
day after the end of each contract period.
 
. . . .
 
12.1.7  [Deleted]
 
. . . .
 
12.1.10  [Deleted]
 
12.1.11  IBNR Plan.  HMO must furnish a written IBNR Plan to manage
incurred-but-not-reported (IBNR) expenses, and a description of the method of
insuring against insolvency, including information on all existing or proposed
insurance policies. The Plan must include the methodology for estimating IBNR.
The plan and description must be submitted to HHSC no later than 60 days after
the effective date of this contract. Changes to the IBNR plan and description
must be submitted to HHSC no later than 30 days before changes to the plan are
implemented by HMO.
 
. . . .
 
12.1.13  Each report required under this Article must be mailed to: Medicaid HMO
Contract Deliverables Manager, HEDS Division, Texas Health and Human Services
Commission, P.O. Box 13247, Austin, Texas 78711-3247 (Exception: The MCFS Report
may be submitted to HHSC via E-mail to deliver@hhsc.state.tx.us).
 
12.1.14  Bonus and/or Incentive Payment Plan.  The HMO must furnish a written
Bonus and/or Incentive Payments Plan to HHSC to determine whether such payments
are allowable administrative expenses in accordance with Appendix L, “Cost
Principles for Administrative Expenses, 11. Compensation for Personnel Services,
i. Bonuses and Incentive Payments.” The written plan must include a description
of the plan’s criteria for establishing bonus and/or incentive payments, the
methodology to calculate bonus and/or incentive payments, and the timing as to
when these bonus and/or incentive payments are to be paid. The plan and
description must be submitted to HHSC for approval no later than 30 days after
the execution of the contract and any contract renewal. If the HMO revises the
Bonus and/or Incentive Payment Plan, the HMO must submit the revised plan to
HHSC for approval prior to implementing the plan.”



Page 11 of 17



--------------------------------------------------------------------------------

 
SECTION 2.26  Modification of Section12.4, Summary Report of Provider Complaints
 
Section 12.4 is replaced with the following language:
 
“12.4  HMO must submit a Summary Report of Provider Complaints. HMO must also
report complaints submitted to its subcontracted risk groups (e.g., IPAs). The
complaint report format must be submitted not later than 45 days following the
end of the state fiscal quarter in a format specified by HHSC.”
 
SECTION 2.27  Modification of Section 12.6, Member Complaints
 
Section 12.6 is replaced with the following language:
 
“12.6  HMO must submit a quarterly summary report of Member complaints. HMO must
also report complaints submitted to its subcontracted risk groups (e.g., IPAs).
The complaint report must be submitted not later than 45 days following the end
of the state fiscal quarter in a format specified by HHSC.”
 
SECTION 2.28  Modification of Section 12.13, Expedited Prenatal Outreach Report
 
Section 12.13 is deleted in its entirety.
 
SECTION 2.29  Addition of Section 12.14, Member Hotline Performance Report
 
Section 12.14 is added as follows:
 
“12.14  MEMBER HOTLINE PERFORMANCE REPORT
 
HMO must submit, on a monthly basis, a Member Hotline Performance Report that
contains all required elements set out in Article 3.7 of this Agreement in a
formant approved by HHSC. The report is due on the 30th of the month following
the end of each month.”
 
SECTION 2.30  Addition of Section 12.15, Submission of STAR Deliverables/Reports
 
Section 12.15 is added as follows:
 
“12.15  Submission of STAR Deliverables/Reports
 
12.15.1  Electronic Mail.  STAR deliverables and reports should be submitted to
HHSC via electronic mail unless HHSC expressly provides that they must be
submitted in a different manner. Reports and deliverables that may not be
submitted electronically include, but are not limited to: Encounter Data,
Supplemental Delivery Payment data, UDT data, and certain Member Materials.
 
12.15.1.1  The e-mail address for deliverables submission is
deliver@hhsc.state.tx.us. 12.15.1.2 Electronic Mail Restrictions:



Page 12 of 17



--------------------------------------------------------------------------------

 
File Size:  E-mail file size is limited to 2.5 MB. Files larger than that will
need to be compressed (zip file) or split into multiple files for submission.
 
Confidentiality: Routine STAR deliverables/reports should not contain any member
specific data that would be considered confidential.
 
12.15.2  FQHC and RHC Deliverables.  HMO may submit FQHC and RHC deliverables by
uploading the required information to the Claims Administrator’s Bulleting Board
System (BBS). The uploaded data must contain a unique 8-digit control number.
HMO should format the 8-digit control number as follows:
 

 
•
 
2 digit plan code identification number;

 

 
•
 
Julian date; and then

 

 
•
 
HMO’s 3-digit report number (i.e., HMO’s first report will be 001).

 
After uploading the data to the BBS, the HMO must notify HHSC via e-mail that it
has uploaded the data, and include the name of the file and recipient directory.
HMO must also mail signed original report summaries, including the corresponding
8-digit control number, to HHSC within three (3) business days after uploading
the data to the BBS.
 
12.15.3  Special Submission Needs.  In special cases where other submission
methods are necessary, HMO must contact the assigned Health Plan Manager for
authorization and instructions.
 
12.15.4  Deliverables due via Mail.  HMO should mail reports and deliverables
that must be submitted by mail to the following address:
 
General Mail:
Texas Health & Human Services Commission
HEDS Contract Deliverables
P.O. Box 13247
Austin, Texas 78711-3247
 
Overnight Mail:
Texas Health & Human Services Commission
HEDS Contract Deliverables
12555 Riata Vista Circle
Austin, TX 78727
 
12.15.5  Texas Department of Insurance (TDI).  The submission of
deliverables/reports to HHSC does not relieve the Plan of any reporting
requirements/responsibility with TDI. The Plan should continue to report to TDI
as they have in the past.”
 
SECTION 2.31  Modifications to Section 13.1, Capitation Amounts
 
Section 13.1.7.1 is added:
 
“13.1.7.1  HMO rates for FY 2002 and FY 2003 include pass through funds for
providers, as appropriated by the 77th Texas Legislature.



Page 13 of 17



--------------------------------------------------------------------------------

 
HMO must file reports on pass through methodology expenditures as requested by
HHSC.”

 
SECTION 2.32  Modification of Section 13.2, Experience Rebate to the State
 
Sections 13.2.1, 13.2.2.1, 13.2.3, and 13.2.5 are replaced with the following
language:
 
“13.2.1  For the Contract Period, HMO must pay to HHSC an experience rebate
calculated in accordance with the tiered rebate method listed below based on the
excess of allowable HMO STAR revenues over allowable HMO STAR expenses as set
forth in Appendix I, as reviewed and confirmed by HHSC. HHSC reserves the right
to have an independent audit performed to verify the information provided by
HMO.
 
Graduated Rebate Method
 
Net Income Before Taxes
as a Percentage of
Revenues

--------------------------------------------------------------------------------

    
HMO Share

--------------------------------------------------------------------------------

    
State Share

--------------------------------------------------------------------------------

0% - 3%
    
100%
    
    0%
Over 3% - 7%
    
  75%
    
  25%
Over 7% - 10%
    
  50%
    
  50%
Over 10% - 15%
    
  25%
    
  75%
Over 15%
    
    0%
    
100%

 
13.2.2.1  The experience rebate for the HMO shall be calculated by applying the
experience rebate formula in Article 13.2.1 to the sum of the net income before
taxes for all STAR Medicaid service areas contracted between the State and HMO.
 
13.2.3  Experience rebate will be based on a pre-tax basis. Expenses for
value-added services are excluded from the determination of Net Income Before
Taxes reported in the Final MCFS Report; however, HMO may subtract from Net
Income Before Taxes, expenses incurred for value added services for the
experience rebate calculations.
 
13.2.5  There will be two settlements for payment(s) of the experience rebate
for SFY 2000-2001, two settlements for payment(s) for the experience rebate for
SFY 2002, and two settlements for payment(s) for the experience rebate for SFY
2003. The first settlement for the specified contract period shall equal 100
percent of the experience rebate as derived from Net Income Before Taxes less
the value-added services expenses in the first final MCFS Report and shall be
paid on the same day the first final MCFS Repot is submitted to HHSC for the
specified time period. The second settlement shall be an adjustment to the first
settlement and shall be paid to HHSC on the same day that the second final MCFS
Report is submitted to HHSC for that specified time period if the adjustment is
a payment from HMO to HHSC. If the adjustment is a payment from HHSC to HMO,
HHSC shall pay such adjustment to HMO within thirty (30) days



Page 14 of 17



--------------------------------------------------------------------------------

of receipt of the second final MCFS Report. HHSC or its agent may audit the MCFS
report. If HHSC determines that corrections to the MCFS reports are required,
based on a audit of other documentation acceptable to HHSC, to determine an
adjustment to the amount of the second settlement, then final adjustment shall
be made within three years from the date that HMO submits the second final MCFS
report. HMO must pay the first and second settlements on the due dates for the
first and second final MCFS reports respectively as identified in Article
12.1.4. HHSC may adjust the experience rebate if HHSC determines HMO has paid
affiliates amounts for goods or services that are higher than the fair market
value of the goods and services in the service area. Fair market value may be
based on the amount HMO pays a non-affiliate(s) or the amount another HMO pays
for the same or similar service in the service area. HHSC has final authority in
auditing and determining the amount of the experience rebate.”
 
SECTION 2.33  Section 13.3, Performance Objectives
 
Section 13.3.9 is replaced with the following language:
 
“13.3.9  The performance objective allocation for HMO shall be assigned to each
performance objective, described in Appendix K, in accordance with the following
percentages:
 
EPSDT SCREENS

--------------------------------------------------------------------------------

  
Percent of Performance Objective
Incentive Fund

--------------------------------------------------------------------------------

1. <12 months
  
12%
2. 12 to 24 months
  
12%
3. 25 months - 20 years
  
20%

 
IMMUNIZATIONS

--------------------------------------------------------------------------------

  
Percent of Performance Objective
Incentive Fund

--------------------------------------------------------------------------------

4. <12 months
  
17%
5. 12 to 24 months
  
12%

 
PREGNANCY VISITS

--------------------------------------------------------------------------------

  
Percent of Performance Objective
Incentive Fund

--------------------------------------------------------------------------------

6. Initial prenatal exam
  
15%
7. Postpartum visit
  
12%

 
SECTION 2.34  Modification of Section 13.5, Newborn and Pregnant Women Payment
Provisions
 
Sections 13.5.1.1, 13.5.3 and 13.5.6 are replaced with the following language:
 
“13.5.1.1  The mother of the newborn Member may request that the newborn’s
health plan coverage be changed to another HMO during the first



Page 15 of 17



--------------------------------------------------------------------------------

 
90 days following the date of birth, but may only do so through the Medicaid
managed care Enrollment Broker.

 
13.5.3  All non-TP45 newborns whose mothers are HMO Members at the time of the
birth will be retroactively enrolled into the HMO by TDHS Data Control except as
outlined in Article 13.5.4.
 
13.5.6  HMO is responsible for payment for all covered services provided to TP40
members by in-network or out-of-network providers from the date of enrollment in
HMO, but prior to HMO receiving TP40 Member on monthly capitation file. HMO must
waive requirement for prior authorization (or grant retroactive prior
authorization) for medically necessary services provided from the date of
enrollment in HMO, but prior to HMO receiving TP40 member on monthly capitation
file.”
 
SECTION 2.35  Modification of Section 14.3, Newborn Enrollment
 
Section 14.3.1.1 is replaced with the following language:
 
“14.3.1.1  A mother of a newborn Member may request a plan change for her
newborn during the first 90 days by contacting the Enrollment Broker. If a
change is approved, the Enrollment Broker will notify both plans involved in the
process. If no alternative to the plan change can be reached, the Enrollment
Broker will notify the HMO of the newborn plan change request received from the
mother.”
 
SECTION 2.36  Modification of Section 15.12, Notices
 
Section 15.12 is replaced with the following language:
 
“Notice may be given by registered mail, facsimile, and/or hand delivery. All
notices to HHSC shall be addressed to: Medicaid HMO Contract Deliverables
Manager, HEDS Division, Texas Health and Human Services Commission, P.O. Box
13247, Austin, Texas 78711-3247, with a copy to the Contract Administrator.
Notices to HMO shall be addressed to President/CEO, 2730 N. Stemmons Freeway,
Suite 608, Dallas, Texas 75207.”
 
SECTION 2.37  Modification of Section 18.1.6, Termination by HMO
 
Section 18.1.6 is replaced with the following language:
 
“18.1.6  HMO may terminate this contract if HHSC fails to pay HMO as required
under Article 13 of this contract or otherwise materially defaults in its duties
and responsibilities under this contract, or by giving notice no later than 30
days after receiving the capitation rates for the Contract Period. Retaining
premium, recoupment, sanctions, or penalties that are allowed under this
contract or that result from HMO’s failure to perform or HMO’s default under the
terms of this contract is not cause for termination.”



Page 16 of 17



--------------------------------------------------------------------------------

 
SECTION 2.38  Modification of Section 18.10, Review of Remedy or Remedies to be
Imposed
 
Section 18.10 is replaced with the following language:
 
“18.10.2  HMO and HHSC must attempt to informally resolve a dispute. If HMO and
HHSC are unable to informally resolve a dispute, HMO must notify the HEDS
Manager and Director of Medicaid/CHIP Operations that HMO and HHSC cannot agree.
The Director of Medicaid/CHIP Operations will refer the dispute to the State
Medicaid Director who will appoint a committee to review the dispute under
HHSC’s dispute resolution procedures. The decision of the dispute resolution
committee will be HHSC’s final administrative decision.”
 
SECTION 2.39  Modification of Section 19.1, Contract Term
 
Section 19.1 is replaced with the following language:
 
“19.1  The effective date of this contract is August 31, 1999. This contract
will terminate on August 31, 2003 unless extended or terminated earlier as
provided for elsewhere in this contract.”
 
SECTION 2.40  Modifications to Contract Appendices.
 
The following appendices are replaced with the versions attached to this
Amendment:
 

 
•
 
Appendix B, HUB

 

 
•
 
Appendix C, Value-added Services (for certain HMOs)

 

 
•
 
Appendix F, Texas Trauma Facilities

 

 
•
 
Appendix G, Texas Hemophilia Centers

 

 
•
 
Appendix I, Financial Statistical Report

 

 
•
 
Appendix K, Preventive Health Performance Objectives

 
ARTICLE 3.  REPRESENTATIONS AND AGREEMENT OF THE PARTIES
 
The Parties contract and agree that the terms of the Agreement will remain in
effect and continue to govern except to the extent modified in this Amendment.
 
By signing this Amendment, the Parties expressly understand and agree that this
Amendment is hereby made a part of the Agreement as though it were set out word
for word in the Agreement.
 
IN WITNESS HEREOF, HHSC and the HMO have each caused this Amendment to be signed
and delivered by its duly authorized representative.
 

           
HEALTH & HUMAN SERVICES COMMISSION
             
By:
 
                                                                              
                    
 
By:
 
                                                                              
                    
   
Name:                                    
                                                 
     
Don Gilbert
   
Title:                                    
                                                   
     
Commissioner
             
Date:
 
                                                                              
                    
 
Date:
 
                                                                              
                    

 



Page 17 of 17